Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lembke Kent on 4/29/2022.
Please amend claims 1, 2, 3, 19, 20-21 as follow:
	1. An emergency dispatch system, comprising:
	a dispatch processing hub communicatively linked via a communications network with a plurality of client devices;
	data storage storing data from data sources and video from video sources;
	on the dispatch processing hub, a map interface generator generating a map-based interface for display upon a display device of each of the plurality of client devices, wherein the map-based interface provides access to a subset of the video from the video sources and to a subset of the data from the data sources; and
	on the dispatch processing hub, a dispatch payload generator generating a payload accessible by or for delivery to the plurality of the client devices including the subset of the video and the subset of the data both being determined by the dispatch payload generator as being related to an incident call received by an emergency agency system,
	wherein the subset of the data includes geolocations of a responders in a geographic region including a location of the incident, and 
wherein the map-based interface includes indicators of one or more of the geolocations of the responders [[.]] ,
	wherein the data storage stores a registry map defining cameras available in the video sources to provide the video and further stores associated locations within a geographic region of each of the cameras, 	wherein the dispatch payload generator determines a set of the cameras being within image-capture range of a location of an incident associated with the incident call, 
	wherein video streams from each of the set of cameras are provided in the subset of the video in the payload, and
	wherein the dispatch payload generator identifies an orientation of the set of the cameras within image-capture range and creates a subset of the cameras in the set of the cameras being focused on or toward the location of the incident and wherein video streams from each of the subset of the cameras are provided in the subset of the video in the payload.
Please cancel claim 2.
Please cancel claim 3.
Please amend claim 19 as follow:
	19.	An emergency dispatch system, comprising:
	a dispatch processing hub communicatively linked via a communications network with a plurality of responder client devices and with a dispatcher client device;
	data storage storing data from data sources and video from video sources;
	on the dispatch processing hub, a map interface generator generating a map-based interface provided on the responder client devices and the dispatcher client device, wherein the map-based interface provides access to a first subset of the video from the video sources and to a first subset of the data from the data sources on the responder client devices based a plurality of responder user profiles and wherein the map-based interface provides access to a second subset of the video from the video sources and to a second subset of the data from the data sources on the dispatcher client device based a dispatcher user profile; and
	on the dispatch processing hub, a dispatch payload generator generating a first payload accessible by or for delivery to the plurality of the responder client devices including the first subset of the video and the first subset of the data, the dispatch payload generator further generating a second payload accessible by or for delivery to the at least one dispatcher client device including the second subset of the video and the second subset of the data, 
	wherein the first and second payloads are determined by the dispatch payload generator as being related to an incident call received by an emergency agency system, [[and]] 
	wherein the dispatch payload generator processes a dispatcher narrative of the incident call using natural language processing (NLP) to determine a location of an incident associated with the incident call, and wherein the first and second payloads are determined at least in part based on the location of the incident [[.]] , 
	wherein the data storage stores a registry map defining cameras available in the video sources to provide the video and further stores associated locations within a geographic region of each of the cameras, 
	wherein the dispatch payload generator determines a set of the cameras being within image-capture range of the location of the incident associated with the incident call,
	wherein video streams from each of the set of cameras are provided in the subset of the video in the first and second payloads,
	wherein the dispatch payload generator identifies an orientation of the set of the cameras within image-capture range and creates a subset of the cameras in the set of the cameras being focused on or toward the location of the incident, and 
	wherein video streams from each of the subset of the cameras are provided in the subset of the video in the first and second payloads.
Please cancel claim 20.
Please cancel claim 21.
Allowable Subject Matter
Claims 1, 4, 6-13, 15-19, 22-24, 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in a reasonable combination and none of the arts which were found relative to the invention by the examiner teach {wherein the data storage stores a registry map defining cameras available in the video sources to provide the video and further stores associated locations within a geographic region of each of the cameras, wherein the dispatch payload generator determines a set of the cameras being within image-capture range of a location of an incident associated with the incident call, wherein video streams from each of the set of cameras are provided in the subset of the video in the payload, and wherein the dispatch payload generator identifies an orientation of the set of the cameras within image-capture range and creates a subset of the cameras in the set of the cameras being focused on or toward the location of the incident and wherein video streams from each of the subset of the cameras are provided in the subset of the video in the payload}.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652